                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

KENNETH KRAWCHECK                             )
             Plaintiff,                       )
                                              )
v.                                            )       JUDGMENT
                                              )
                                              )       No. 7:18-CV-161-FL
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                     Defendant.               )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ cross-motions for judgment on the pleadings and the memorandum and
recommendation of the United States Magistrate Judge, to which no objections were filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 14, 2019, and for the reasons set forth more specifically therein, that plaintiff’s motion for
judgment on the pleadings is granted and defendant’s motion for judgment on the pleadings is
denied. This matter is remanded to defendant pursuant to sentence four of 42 U.S.C. § 405(g) for
further proceedings.

This Judgment Filed and Entered on August 14, 2019, and Copies To:
Charlotte Williams Hall (via CM/ECF Notice of Electronic Filing)
Amanda Gilman (via CM/ECF Notice of Electronic Filing)


August 14, 2019                               PETER A. MOORE, JR. CLERK

                                                /s/ Sandra K Collins
                                              (By) Sandra K. Collins, Deputy Clerk
